Citation Nr: 0843603	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-39 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia and 
degenerative changes of the left knee, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased rating for chondromalacia and 
degenerative changes of the right knee, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO denied the benefits 
sought on appeal.  The veteran timely appealed the RO's 
February 2003 rating action to the Board. 

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at the Louisville, Kentucky RO.  A copy of 
the hearing transcript has been associated with the claims 
files.

In July 2007, the Board remanded the veteran's clams to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  X-rays confirm the veteran has arthritis in his left 
knee; at its most severe, flexion has been limited to 110 
degrees with pain throughout the range of motion, but without 
limiation of extension, recurrent subluxation or lateral 
instability, ankylosis, dislocation of semi-lunar cartilage, 
or impairment of the tibia or fibula. 

2.  X-rays confirm the veteran has arthritis in his right 
knee; at its most severe, flexion has been limited to 120 
degrees with pain throughout the range of motion, but without 
limiation of extension, recurrent subluxation or lateral 
instability, ankylosis, dislocation of semi-lunar cartilage, 
or impairment of the tibia or fibula


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for chondromalacia and degenerative joint disease of 
the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2008).

2.  The criteria for an increased rating in excess of 10 
percent for chondromalaica and degenerative joint disease of 
the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

       Duty to Notify

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In this 
regard, via a January 2003 letter to the veteran, the RO 
specifically notified her of the substance of the VCAA 
including the types of evidence necessary to establish her 
increased rating claims on appeal, the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), these letters essentially satisfied the 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that the "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By an April 2006 letter, the RO informed the veteran 
of the Dingess elements involving disability ratings and 
effective dates.  Id. 

With regard to the increased evaluation claims decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  
In this case, the Board is aware that the January 2003 pre-
adjudicaation VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores.  

The Board, however, does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims files reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, in written statements and testimony before 
the undersigned provided throughout the appeal, the veteran 
demonstrated an understanding of the evidence necessary to 
substantiate her increased evaluation claims discussed in the 
decision below.  

For example, on VA Form 9, received by the RO in May 2005, 
the veteran stated that one of the reasons that she had 
applied for disability retirement was because her knees had 
been aggravated by extensive walking at her previous job.  
(Transcript (T.) at page (pg.) 4).  This discussion by the 
veteran indicated an awareness on her part that information 
about such effects, with specific examples, is necessary to 
substantiate the instant increased evaluation claims 
discussed in the decision below.  

Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  
Additionally, and particularly in light of the veteran's lay 
assertions and testimony of the effects of the service-
connected bilateral knee disability on her previous 
employment, the Board does not view said disorders to be 
covered by the second requirement of Vazquez-Flores, and no 
further analysis in that regard is necessary.  

Finally, in October 2005 and September 2008 Statement of the 
Case and Supplemental Statement of the Cases, respectively, 
the RO set forth and provided a discussion of the rating 
criteria utilized in the present case.  The veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.  

	Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the increased rating claims discussed in the 
decision below.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.

VA evaluated the veteran to determine the current severity of 
her service-connected left and right knee disabilities in 
August 2008.  A copy of the August 2008 VA examination report 
has been associated with the claims files.  As the August 
2008 examination report contains a physical evaluation of the 
veteran's left and right knees, recitation of her history 
with respect to each knee, and a review of the claims files 
by the examiner, the Board finds that it is adequate for 
evaluating the severity the appellant's left and right knee 
disabilities.  Thus, the Board finds that the medical 
evidence on file is more than sufficient for VA to make a 
decision on the veteran's increased evaluation claims 
discussed in the decision below, and a remand for an 
additional VA orthopedic examination is unnecessary in the 
current appeal.  See, McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).   

In addition, the veteran has not reported any missing VA or 
private medical records that need to be obtained.  The Board 
is not aware of any such records, nor is the Board aware of 
any additional evidence that could assist the veteran in 
substantiating her increased evaluation claims decided in the 
decision below.

Therefore, the facts relevant to the veteran's increased 
rating claims have been properly developed, and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations.  See, 38 
U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

II.  Relevant Laws and Regulations

        Increased rating claims-general criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
The analysis in the decision below has been undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).
        Knee-rating criteria

The veteran's service-connected left and right knee 
disabilities have each been assigned a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, 
the diagnostic code used for rating recurrent subluxation or 
lateral instability.  Under this code, 10, 20 and a maximum 
30 percent rating are assigned for slight, moderate and 
severe recurrent subluxation or lateral instability, 
respectively.  Id. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008), 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260 and 5261, for limitation of 
flexion and extension of the leg, respectively).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assignable each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id. 

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008). 

Under Diagnostic Code 5261, a 10 percent rating is warranted 
for extension limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, a 30 percent 
rating is warranted for extension limited to 20 degrees, a 40 
percent rating is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008). 

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2008).

	VA General Counsel Opinions

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, VA General Counsel held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

	Orthopedic Considerations

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).


III.  Analysis 

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of 
increased ratings in excess of 10 percent for the veteran's 
left and right knee disabilities at any time during the 
appeal period.  

In reaching the foregoing determination, the Board observes 
that the veteran's left or right knee does not approximate 
the criteria associated with a 20 percent rating Diagnostic 
Codes (DCs) 5260 and 5261 (i.e., limitation of flexion and 
extension of the leg, respectively).  In this regard, 
throughout the duration of the appeal, neither the left or 
right knee demonstrated flexion or extension limited to 30 
and 15 degrees, respectively.  In fact, an August 2008 VA 
examination report reflects that flexion of the left and 
right knees was, at its most severe, limited to 110 and 120 
degrees, respectively.  The veteran had pain on motion 
throughout the range of flexion motion of both knees.  He 
demonstrated full extension of both knees.  (See, February 
2003 and August 2008 VA orthopedic examination reports, 
respectively).  Overall, there is no showing that flexion and 
extension of the left and right knees are limited to 30 or 15 
degrees, such as to warrant 20 percent evaluations under 
Diagnostic Code 5260 and 5261, respectively.  As such, 
separate ratings for extension and flexion of the left and 
right knee joints are likewise not warranted pursuant to 
VAOPGCPREC 9-2004.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of his pain on flexion of the left and right knees.  Even 
with consideration of pain on flexion of the left and right 
knees, flexion was, at its most severe, 110 degrees, which 
was only 30 degrees short of full flexion.  See, 
38 C.F.R. § 4.71, Plate II (2008).  In any event, an August 
2008 VA examiner determined that the service-connected left 
and right knee disabilities had only a moderate (italics 
added for emphasis) impairment on the veteran's ability to 
perform chores, shop, travel and bath.  Therefore, higher 
ratings for the left and right knees are not warranted under 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca. 

Turning to instability of the left and right knees, the Board 
finds that increased ratings to 20 percent are not warranted 
under Diagnostic Code 5257, as neither the left or right knee 
more nearly approximates moderate instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5157.  Here, although the 
record contains statements of the veteran that her knee gave 
out and that she used a cane to ambulate, VA examiners in 
February 2003 and August 2008 found no objective medical 
evidence of ligamentous laxity, recurrent subluxation or 
instability in either knee.  To this end, the February 2003 
VA examiner noted that McMurray's and anterior and posterior 
drawer signs were negative.  (See, February 2003 and August 
2008 VA examination reports).  Therefore, the evidence of 
record establishes that any left and right knee instability 
most nearly approximates the criteria contemplated by the 
currently assigned 10 percent disability evaluation.  Id.  

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under Diagnostic Code 5257.  
VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Since there is no evidence 
of any left or right knee instability, these precedent 
General Counsel opinions do not apply to the facts of this 
particular case.

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which 
increased ratings in excess of 10 percent could be assigned 
to the service-connected left and right knee disabilities.  
In this regard, the evidence of record does not show, nor 
does the veteran contend, that the service-connected left and 
right knee disabilities involve ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
or impairment of the tibia or fibula.  (Diagnostic Code 
5259).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258 
and 5259 (2008).  

IV.  Extraschedular Rating

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2008), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

In this case, the veteran's service-connected left and right 
knee disabilities have not required periods of 
hospitalization.  In addition, given the fact that the 
veteran is unemployed (see, August 2008 VA examination 
report, reflecting that the veteran was unemployed), there 
is, obviously, no evidence of marked interference with 
employment.  Thus, referral for consideration of 
extraschedular ratings is not warranted.


ORDER

An increased rating for chondromalacia and degenerative joint 
disease of the left knee is denied. 

An increased rating for chondromalacia and degenerative joint 
disease of the right knee is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


